DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 05/22/2020. Claims 1-20 are pending in the case. Claims 1 and 11 are independent claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1214” has been used to designate both “network” and “embedding component,” and reference character “1220” has been used to designate both “prediction component” and “storage.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities:
Figure 12 depicts memory 1210, which is referred to as such throughout the specification except in paragraph 172, where 1210 is referred to as storage. This is believed to be a typographical error since 1220 is depicted in figure 12 as storage and referred to as such throughout the specification.
In figure 12, there are two blocks labeled 1214, namely network 1214 and embedding component 1214. This issue seems to also be evident in the specification in paragraph 164, 167, and 168.
Figure 12 depicts prediction component 1220, but the prediction component does not seem to be referenced in the specification.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a finite rank deep kernel learning method, comprising:… forming a plurality of training data subsets from the training dataset; for each respective training data subset of the plurality of training data subsets: calculating a subset-specific loss based on a loss function and the respective training data subset; and optimizing a model based on the subset-specific loss; determining a set of embeddings based on the optimized model; determining, based on the set of embeddings, a plurality of dot kernels; and combining the plurality of dot kernels to form a composite kernel for a Gaussian process.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a training dataset.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a training dataset. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: predicting a plurality of values and a plurality of uncertainties associated with the plurality of values simultaneously using the composite kernel.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving live data from an application.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving live data from an application. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein the composite kernel for the Gaussian process is modeled as a linear combination of the plurality of dot kernels as: 
    PNG
    media_image1.png
    14
    67
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    21
    148
    media_image2.png
    Greyscale
.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein optimizing the model comprises minimizing the loss function, the loss function comprising: a data fit loss component = 
    PNG
    media_image3.png
    33
    209
    media_image3.png
    Greyscale
; a complexity component = 
    PNG
    media_image4.png
    20
    290
    media_image4.png
    Greyscale
; and a regularity loss component = 
    PNG
    media_image5.png
    46
    210
    media_image5.png
    Greyscale
.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein predicting the plurality of values comprises determining a mean value of each prediction E[y*] of the plurality of predictions according to: 
    PNG
    media_image6.png
    36
    159
    media_image6.png
    Greyscale
.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein predicting the plurality of uncertainties comprises: determining a covariance of each prediction (cov [y*]) of the plurality of predictions according to: 
    PNG
    media_image7.png
    34
    214
    media_image7.png
    Greyscale
; and determining a variance of each prediction y* a diagonal of the of cov [y*].
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein each prediction of the plurality of predictions is determined according to 
    PNG
    media_image8.png
    24
    296
    media_image8.png
    Greyscale
, where 
    PNG
    media_image9.png
    21
    43
    media_image9.png
    Greyscale
 is a mean prediction at a time 
    PNG
    media_image10.png
    18
    22
    media_image10.png
    Greyscale
 steps in the future, and 
    PNG
    media_image11.png
    23
    42
    media_image11.png
    Greyscale
 is the uncertainty of the mean prediction.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the live data comprises financial data, the application is a financial management application, the plurality of values comprises a plurality of predicted future financial transactions, and each uncertainty of the plurality of uncertainties associated with a respective predicted future financial transaction estimates a range of values of the respective predicted future transaction.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the live data comprises financial data, the application is a financial management application, the plurality of values comprises a plurality of predicted future financial transactions, and each uncertainty of the plurality of uncertainties associated with a respective predicted future financial transaction estimates a range of values of the respective predicted future transaction.

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the live data comprises resource utilization data, the application is a resource management application, the plurality of values comprises a plurality of predicted resources needs, and each uncertainty of the plurality of uncertainties associated with a respective predicted future resource need estimates a range of values of the respective resource need.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the live data comprises resource utilization data, the application is a resource management application, the plurality of values comprises a plurality of predicted resources needs, and each uncertainty of the plurality of uncertainties associated with a respective predicted future resource need estimates a range of values of the respective resource need.

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the live data is user activity data, the application is a resource access control application, the plurality of values comprises a plurality of predicted user activities, and each uncertainty of the plurality of uncertainties associated with a respective predicted future user activity estimates a range of values of the respective user activity.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the live data is user activity data, the application is a resource access control application, the plurality of values comprises a plurality of predicted user activities, and each uncertainty of the plurality of uncertainties associated with a respective predicted future user activity estimates a range of values of the respective user activity.

The remaining claims 11-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-10 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-7 and 13-17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 13 recite: 
    PNG
    media_image1.png
    14
    67
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    21
    148
    media_image2.png
    Greyscale
. However, none of the variables are defined, including at least i, R, Ф, x, ω, and y.
Claims 4 and 14 recite: 
    PNG
    media_image3.png
    33
    209
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    20
    290
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    46
    210
    media_image5.png
    Greyscale
. However, none of the variables are defined, including at least σ, y, i, R, Ф, x, y, X, N, λ, and j.
Claims 5 and 15 recite: cov[y*] and 
    PNG
    media_image7.png
    34
    214
    media_image7.png
    Greyscale
. However, none of the variables are defined, including at least cov[y*], i, R, σ, Ф, x, X*, and Τ.
Claims 6 and 16 recite: cov[y*]. However, none of the variables are defined.
Claims 7 and 17 recite: 
    PNG
    media_image8.png
    24
    296
    media_image8.png
    Greyscale
. However, not all of the variables are defined.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 11, 12, and 14-17 are rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over Tossou et al. (Tossou, Prudencio, Basile Dura, Francois Laviolette, Mario Marchand, and Alexandre Lacoste. "Adaptive deep kernel learning." arXiv preprint arXiv:1905.12131 (2019), hereinafter Tossou) in view of Song et al. (U.S. Pat. App. Pub. No. 2019/0108444, hereinafter Song).

As to independent claim 1 and 11, Tossou teaches:
… a training dataset (Page 2, section 2 Preliminaries: DKL Framework, “Let Dt-trrn,” “a training dataset”);
forming a plurality of training data subsets from the training dataset (Page 2, section 2 Preliminaries: Few-Shot DKL, “Dmeta-trn.” Page 3, section 2 Preliminaries: GP, “mini-batch”);
for each respective training data subset of the plurality of training data subsets:
calculating a subset-specific loss based on a loss function and the respective training data subset (Page 2, section 2 Preliminaries: DKL Framework, “loss function.” Pages 3-4, section 3.1 Adaptive Deep Kernel Method, figure 1); and
optimizing a model based on the subset-specific loss (Page 2, section 2 Preliminaries: DKL Framework, “gradient descent.” Page 3, section 2 Preliminaries: GP. Page 4, section 3. 1 - Task Encoding);
determining a set of embeddings based on the optimized model (Page 4, section 3. 1 - Adapted Kernel Computation);
determining, based on the set of embeddings, a plurality of dot kernels (Page 4, section 3. 1 - Kernel Methods); and
combining the plurality of dot kernels to form a composite kernel for a Gaussian process (Page 8, Section 5.3 Active learning, Pages 11-12, Appendix C Prediction curves on the Sinusoid collection).
Tossou does not appear to expressly teach receiving a dataset.
Song teaches receiving a dataset (Figure 9, receiving an input data set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the adaptive deep kernel learning of Tossou to include the kernel customization techniques of Song such that a large class of functions for prediction tasks can be approximated (see Song at paragraph 4).

As to dependent claim 2 and 12, Tossou further teaches:
… live data … (Page 6, section 5.1 Datasets “real-world datasets”); and
predicting a plurality of values and a plurality of uncertainties associated with the plurality of values simultaneously using the composite kernel (Page 11-12 Appendix C Prediction curves on the Sinusoid collection).
Tossou does not appear to expressly teach receiving live data from an application.
Song further teaches receiving live data from an application (Paragraph 89, several real-world datasets covering a wide range of applications including cell biology, image classification and sensor-based activity recognition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the adaptive deep kernel learning of Tossou to include the kernel customization techniques of Song such that a large class of functions for prediction tasks can be approximated (see Song at paragraph 4).


As to dependent claim 4 and 14, Tossou further teaches:
optimizing the model comprises minimizing the loss function, the loss function (Page 2, section 2 Preliminaries: DKL Framework, “gradient descent.” Page 3, section 2 Preliminaries: GP. Page 4, section 3. 1 - Task Encoding) comprising:
a data fit loss component = 
    PNG
    media_image3.png
    33
    209
    media_image3.png
    Greyscale
 (Page 2, section preliminaries, “fits the training data, i.e.,” equations 1 and 2);
a complexity component = 
    PNG
    media_image4.png
    20
    290
    media_image4.png
    Greyscale
 (Page 4, section 3.1 Adaptive Deep Kernel Method, Adapted Kernel Computation, equations 10 and 11, and “where o is a nonlinear neural network that allows for capturing complex interactions between the task and the input representations”); and
a regularity loss component = 
    PNG
    media_image5.png
    46
    210
    media_image5.png
    Greyscale
 (Page 4-5, section 3.2 Meta-Regularization, equations 12-14).

As to dependent claim 5 and 15, Tossou further teaches predicting the plurality of uncertainties comprises: determining a covariance of each prediction (cov [y*]) of the plurality of predictions according to: 
    PNG
    media_image7.png
    34
    214
    media_image7.png
    Greyscale
 (Page 2, section introduction, “learning input covariance functions,” and “an appropriate covariance function from this family at test-time, which makes it as adaptive”); and determining a variance of each prediction y* a diagonal of the of cov [y*] (Page 5, “within tasks, the predictions consist of a distance-weighted combination of the training sample labels with the stochastic kernel evaluations”).

As to dependent claim 6 and 16, Tossou further teaches predicting the plurality of uncertainties comprises: determining a covariance of each prediction (cov [y*]) of the plurality of determining a variance of each prediction y* a diagonal of the of cov [y*](Page 2, section introduction, “learning input covariance functions,” and “an appropriate covariance function from this family at test-time, which makes it as adaptive,” Page 5, “within tasks, the predictions consist of a distance-weighted combination of the training sample labels with the stochastic kernel evaluations”).

As to dependent claim 7 and 17, Tossou further teaches each prediction of the plurality of predictions is determined according to 
    PNG
    media_image8.png
    24
    296
    media_image8.png
    Greyscale
, where 
    PNG
    media_image9.png
    21
    43
    media_image9.png
    Greyscale
 is a mean prediction at a time 
    PNG
    media_image10.png
    18
    22
    media_image10.png
    Greyscale
 steps in the future, and 
    PNG
    media_image11.png
    23
    42
    media_image11.png
    Greyscale
 is the uncertainty of the mean prediction (Page 5, equation 13).

Claims 3 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Tossou in view of Song and Dasgupta et al. (Dasgupta, Sambarta, Kumar Sricharan, and Ashok Srivastava. "Finite rank deep kernel learning." In Third workshop on Bayesian Deep Learning, NeurIPS. 2018, hereinafter Dasgupta).

As to dependent claim 3 and 13, Tossou does not appear to expressly teach the composite kernel for the Gaussian process is modeled as a linear combination of the plurality of dot kernels as: 
    PNG
    media_image1.png
    14
    67
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    21
    148
    media_image2.png
    Greyscale
.
Dasgupta teaches the composite kernel for the Gaussian process is modeled as a linear combination of the plurality of dot kernels as: 
    PNG
    media_image1.png
    14
    67
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    21
    148
    media_image2.png
    Greyscale
 (Page 5, section 4 conclusion, representing the kernel operators in DKL as a finite linear combination of simpler dot kernels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the adaptive deep kernel learning of Tossou to include the kernel learning techniques of Dasgupta such that the computational complexity of the deep kernel learning can be reduced while simultaneously enabling the algorithm to forecast and characterize uncertainty more accurately (see Dasgupta at abstract).

Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Tossou in view of Song and Sjögren et al. (U.S. Pat. App. Pub. No. 2021/0334656, hereinafter Sjögren).

As to dependent claim 8 and 18, Tossou does not appear to expressly teach the live data comprises financial data, the application is a financial management application, the plurality of values comprises a plurality of predicted future financial transactions, and each uncertainty of the plurality of uncertainties associated with a respective predicted future financial transaction estimates a range of values of the respective predicted future transaction.
Sjögren teaches the live data comprises financial data, the application is a financial management application, the plurality of values comprises a plurality of predicted future financial transactions, and each uncertainty of the plurality of uncertainties associated with a respective predicted future financial transaction estimates a range of values of the respective predicted future transaction (Paragraph 28, Another example is for detecting fraud, suspicious patterns or certain tendencies in financial transactions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the adaptive deep kernel learning of Tossou to include the adaptive learning and prediction techniques of Sjögren such that both events of known types but also with events of previously unknown types can be effectively predicted (see Sjögren at paragraph 70).

Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Tossou in view of Song and Cella (U.S. Pat. App. Pub. No. 2019/0340467, hereinafter Cella).

As to dependent claim 9 and 19, Tossou does not appear to expressly teach the live data comprises resource utilization data, the application is a resource management application, the plurality of values comprises a plurality of predicted resources needs, and each uncertainty of the plurality of uncertainties associated with a respective predicted future resource need estimates a range of values of the respective resource need.
Cella teaches the live data comprises resource utilization data, the application is a resource management application, the plurality of values comprises a plurality of predicted resources needs, and each uncertainty of the plurality of uncertainties associated with a respective predicted future resource need estimates a range of values of the respective resource need (Paragraph 10, a flexible, intelligent energy and compute facility that adjust in response to uncertainty and volatility, as well as for an intelligent energy and compute resource management system, such as one that includes capabilities for data collection, storage and processing, automated configuration of inputs, resources and outputs, and learning on a training set of facility outcomes, facility parameters, and data collected from data sources to train an artificial intelligence/machine learning system to optimize various relevant parameters for such a facility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the adaptive deep kernel learning of Tossou to include the adaptive learning and prediction techniques of Cella to optimize facilities where variability in the cost and availability of computing and networking resources (such as where network performance varies), and volatility and uncertainty in various end markets to which energy and compute resources can be applied (see Cella at paragraph 9).

Claims 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Tossou in view of Song and Horvitz et al. (U.S. Pat. App. Pub. No. 2007/0071209, hereinafter Horvitz).

As to dependent claim 10 and 20, Tossou does not appear to expressly teach the live data is user activity data, the application is a resource access control application, the plurality of values comprises a plurality of predicted user activities, and each uncertainty of the plurality of uncertainties associated with a respective predicted future user activity estimates a range of values of the respective user activity
Horvitz teaches the live data is user activity data, the application is a resource access control application, the plurality of values comprises a plurality of predicted user activities, and each uncertainty of the plurality of uncertainties associated with a respective predicted future user activity estimates a range of values of the respective user activity (Paragraph 7, facilitates real-time, peri-real time, and/or long-term planning for messaging and collaboration by providing probabilistic predictions about current and future states of users to authorized persons and/or automated applications (e.g., states such as time until someone will arrive or leave a location, will be at a location for at least time t, time will have access to a device, time will review e-mail, time will finish a conversation in progress, time will attend a meeting, and so forth). Paragraph 9, forecasting when a user will have easy access to computing systems of communication devices with particular capabilities. For example, automated systems or other users may desire to know when a user will likely have easy access to a computer with full video conferencing abilities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the adaptive deep kernel learning of Tossou to include the predictive learning techniques of Horvitz to provide improved coordination, communication, and collaboration between parties and to mitigate uncertainty (see Horvitz at paragraph 5).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al. (Song, Huan, Jayaraman J. Thiagarajan, Prasanna Sattigeri, and Andreas Spanias. "Optimizing kernel machines using deep learning." IEEE transactions on neural networks and learning systems 29, no. 11 (2018): 5528-5540) teaches using deep architectures to perform kernel machine optimization. An ensemble of dense embeddings using kernel approximations is created and deep learning is utilized to generate task-specific representations through the fusion of the embeddings. Kernel dropout regularization is used to improved training convergence. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Primary Examiner, Art Unit 2123